3Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 08, 2015

The Court of Appeals hereby passes the following order:

A15A0412. JAMARCUS SLADEN v. THE STATE.

      In 2010, Jamarcus Sladen pled guilty to failure to register as a sexual offender
and giving a false name. In 2013, the trial court entered an order revoking his
probation upon finding that he had violated a special condition of his probation.
Sladen filed a motion to modify the sentence entered upon the probation revocation,
and the trial court denied that motion. Sladen appeals from that order. We, however,
lack jurisdiction.
      Because the underlying subject matter of this appeal is the revocation of
Sladen’s probation, he was required to file an application for discretionary appeal in
order to appeal. See OCGA § 5-6-35 (a) (5); White v. State, 233 Ga. App. 873 (505
SE2d 228) (1998). We lack jurisdiction over this direct appeal, which is therefore
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            01/08/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.